DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 03/13/2022.
Allowable Subject Matter
Claims 10, 12-14, and 17 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a pixel array package structure comprising a plurality of light emitting diode chips, a reflective layer between any two adjacent of the plurality of light emitting diode chips, a light-transmitting layer covering a portion of the reflective layer located on a periphery of the pixel array, wherein the light-transmitting layer has an upper surface with a specific roughness; and a light-absorbing layer disposed on the reflective layer and surrounding the light-transmitting layer, wherein the upper surface of the light-transmitting layer is substantially coplanar with an upper surface of the light-absorbing layer, and a lower surface of the light-absorbing layer is substantially coplanar with an upper surface of the pixel array, and a vertical projection of the light-absorbing layer surrounds a vertical projection of the whole pixel array in combinations with other claim limitations as required by claim 10.
The search of the prior art does not disclose or reasonably suggest forming a pixel array package structure comprising a plurality of light emitting diode chips, a reflective layer between any two adjacent of the plurality of light emitting diode chips, a light-transmitting layer covering a portion of the reflective layer located on a periphery of the pixel array, wherein the light-transmitting layer has an upper surface with a specific roughness; and a light-absorbing layer disposed on the reflective layer and surrounding the light-transmitting layer, wherein the upper surface of the light-transmitting layer is substantially coplanar with an upper surface of the light-absorbing layer, and a lower surface of the light-absorbing layer is substantially coplanar with an upper surface of the pixel array, and the light-absorbing layer only covers a 
The dependent claims 12-14 are allowable by virtue of the dependence upon the claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891